Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0368114).
Regarding claim 1, Chen discloses a communication method (figs. 1, 3-6, 9-10 and 14-15), comprising: receiving, by a terminal device, signaling on a first carrier (figs. 3-4, PSFICH; fig. 6, DCI; note: cross-carrier scheduling; paras. 57-58 and 81); and determining, by the terminal device based on the received signaling, M slot formats of N slots on a second carrier (figs. 3-4, DL control/data, gap and UL control for the slots; para. 98-99), wherein N and M are positive integers (figs. 3-4; note: at least one slot format for at least one slot), wherein the N slots are determined based on at least one of the following: a relationship between a length of a first slot on the first carrier and a length of a second slot 
Regarding claim 10, Chen discloses an apparatus (figs. 1 and 16, UE), comprising: one or more processors, and a computer-readable storage medium storing program instructions wherein, when executed by the one or more processors, the instructions cause the apparatus to (para. 175-177): receive signaling on a first carrier (figs. 3-4, PSFICH; fig. 6, DCI; note: cross-carrier scheduling; paras. 57-58 and 81); and determine M slot formats of N slots on a second carrier based on the received signaling (figs. 3-4, DL control/data, gap and UL control for the slots; para. 98-99), wherein N and M are positive integers (figs. 3-4; note: at least one slot format for at least one slot), wherein the N slots are determined based on at least one of the following: a relationship between a length of a first slot on the first carrier and a length of a second slot on the second carrier (para. 80-83; figs. 3-4); or a relationship between a subcarrier spacing of the first carrier and a subcarrier spacing of the second carrier (paras. 80-83; figs. 3-4).
Regarding claims 2 and 11, Chen discloses the method according to claim 1 and apparatus according claim 10, wherein the length of the first slot on the first carrier is a multiple of the length of the second slot on the second carrier (paras. 80-83).
Regarding claims 3 and 12, Chen discloses the method according to claim 1 and apparatus according claim 10, wherein the relationship between the subcarrier spacing of the first carrier and the subcarrier spacing of the second carrier is a multiple relationship (paras. 75, 80 and 83; note: 30 kHz and 60 kHz).
Regarding claims 6 and 15, Chen discloses the method according to claim 1 and apparatus according claim 10, wherein M is equal to N, and wherein the M slot formats respectively correspond to 
Regarding claims 7 and 16, Chen discloses the method according to claim 1 and apparatus according claim 10, wherein the M slot formats respectively correspond to M slot groups (figs. 2, 4 and 6; note: one slot group on CC2 two slots y or 2n/2n+1), and wherein each of the M slot groups comprises at least one of the N slots (figs. 2, 4 and 6).
Regarding claims 8 and 17, Chen discloses the method according to claim 7 and apparatus according claim 16, wherein a quantity of slots comprised in each slot group is determined based on the relationship between the length of the first slot and the length of the second slot (figs. 2, 4 and 6; paras. 80-83; note: two slots on CC2 have the same length as one slot on CC1).
Regarding claims 9 and 18, Chen discloses the method according to claim 1 and apparatus according claim 10, wherein the subcarrier spacing (SCS) of the first carrier is different from the subcarrier spacing SCS of the second carrier (figs. 2, 4 and 6; paras. 80-83).
Regarding claim 19, Chen discloses an apparatus (figs. 1 and 17, BS), comprising: one or more processors, and a computer-readable storage medium storing program instructions, wherein, when executed by the one or more processors, the instructions cause the apparatus to (paras. 175-177): determine M slot formats of N slots on a second carrier (figs. 3-4, DL control/data, gap and UL control for the slots; para. 98-99; fig. 9), wherein the slot formats of the N slots are determined based on M slot formats (figs. 3-4; note: at least one slot format for at least one slot), and wherein N and M are positive integers figs. 3-4; note: at least one slot format for at least one slot); and send signaling on a first carrier (figs. 3-4, PSFICH; fig. 6, DCI; note: cross-carrier scheduling; paras. 57-58 and 81), wherein the signaling comprises indication information of the M slot formats (figs. 3-4, PSFICH; fig. 6, DCI); wherein the N slots are related to at least one of the following: a relationship between a length of a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kwak et al. (US 2019/0349904) or Shen (US 2020/0280388).
Regarding claims 4-5, 13-14 and 20, Chen discloses a similar slot structure for multiple carriers (figs. 2, 4 and 6) but does not disclose the method according to claim 1 and apparatus according claim 10, wherein a start slot of the N slots is determined based on the slot at which the signaling is received, the method according to claim 4 and apparatus according claim 113, wherein the start slot of the N slots is a slot at which the signaling is received and which is located on the second carrier, and the apparatus 
However, Kwak (paras. 77 and 108; note: start slot of the format)  and Shen (para. 49-51, 76-78, etc.; note: start/end times for first and second carriers mentioned throughout) each discloses a starting point for an SFI based on the slot of the signaling. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to a start slot of the N slots is determined based on the slot at which the signaling is received, and wherein the start slot of the N slots is a slot at which the signaling is received and which is located on the second carrier, and wherein a start slot of the N slots is related to the slot at which the signaling is sent in the invention of Chen. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a time point for implementing a communication type and synchronizing an aggregation for carriers (Chen, figs. 2, 4 and 6; Kwak, paras. 77 and 108, or Shen, paras. 49-51 and 76-78; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeda et al. (US 2021/0051666) discloses a start time as a next slot after a slot where an SFI is received (paras. 140-142). Manolakos et al. (US 2019/0222380) discloses signaling to indicate a specific number of a consecutive slots having a format (fig. 12 and para. 93).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462